           Case 2:20-cv-00767-RSM-BAT Document 13 Filed 02/03/21 Page 1 of 4




 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE
 7
     BRIAN D. BRADLEY,
 8
                                Plaintiff,                  CASE NO. 2:20-cv-00767-RSM-BAT
 9
             v.                                             ORDER REVISING JURY TRIAL
                                                            AND PRETRIAL DEADLINES
10
     CHRISTIAN A. PRESTEEN, et al.,
11
                                Defendants.
12
            Pursuant to the parties’ Stipulated Motion to Continue Trial Date and for good cause
13
     shown, the Court GRANTS the stipulated motion (Dkt. 12), reschedules the Jury trial for
14
     February 14, 2022, and revises the case related deadlines currently set for 2021 as follows:
15
                                    Event                                          Date
16
        Disclosure of expert testimony under FRCP 26(a)(2)                       6/4/2021
17
        Disclosure of rebuttal expert testimony under FRCP 26(a)(2)              7/5/2021
18
        All motions related to discovery must be filed by                        7/5/2021
19
        Discovery completed by                                                   8/6/2021
20
        Dispositive motions deadline                                             9/6/2021
21
        All Daubert motions must be filed by (same as dispositive)               9/6/2021
22
        Mediation (pursuant to LCR 39.1(c)) deadline                            10/4/2021
23



     ORDER REVISING JURY TRIAL AND
     PRETRIAL DEADLINES - 1
           Case 2:20-cv-00767-RSM-BAT Document 13 Filed 02/03/21 Page 2 of 4




 1      Plaintiff’s CR 16 Pretrial Statement due                                  12/13/2021

 2      Defendant’s CR 16 Pretrial Statement due                                  12/23/2021

 3      All motions in limine must be filed by this date and noted on             12/27/2021
        the motion calendar no later than the second Friday after filing
 4      Agreed CR 16.1 Pretrial Order due                                          1/14/2022

 5      Pretrial conference scheduled in Courtroom 13206                      To be Determined

 6      Jury Trial before District Judge Ricardo S. Martinez                  February 14, 2022
        Estimated trial length: Six (6) days
 7      Courtroom 13206         9:00 a.m.

 8          This order sets firm dates that can be changed only by order of the Court, not by

 9   agreement of counsel for the parties. The Court will alter these dates only upon good cause

10   shown. Failure to complete discovery within the time allowed is not recognized as good cause. If

11   any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal

12   holiday, the act or event shall be performed on the next business day.

13          If the trial date assigned to this matter creates an irreconcilable conflict, counsel must

14   notify Deputy Clerk Andy Quach in writing within 10 days of the date of this Order and must set

15   forth the exact nature of the conflict. A failure to do so will be deemed a waiver. Counsel must

16   be prepared to begin trial on the date scheduled, but it should be understood that the trial may

17   have to await the completion of other cases.

18                                DISCOVERY AND COOPERATION
19          As required by CR 37(a), all discovery matters are to be resolved by agreement if

20   possible. If there is a dispute the parties believe can be resolved through a phone conference with

21   the court, the parties should contact Andy Quach at (206) 370-8421 or via e-mail at:

22   Andy_Quach@wawd.uscourts.gov, as soon as possible. Counsel are also directed to cooperate in

23   preparing the final pretrial order in the format required by CR 16.1, except as ordered below.


     ORDER REVISING JURY TRIAL AND
     PRETRIAL DEADLINES - 2
             Case 2:20-cv-00767-RSM-BAT Document 13 Filed 02/03/21 Page 3 of 4




 1

 2

 3                      PRETRIAL STATEMENTS, ORDERS, AND EXHIBITS

 4           The parties shall submit their respective pretrial statements and the agreed pretrial order

 5   in conformity with CR 16 and CR 16.1. The original and one copy of the trial exhibits are to be

 6   delivered to Judge Martinez's chambers on the date the pretrial order is due. Each exhibit shall

 7   be clearly marked. The Court hereby alters the CR 16.1 procedure for numbering exhibits:

 8   plaintiff’s exhibits shall be numbered consecutively beginning with 1; defendants’ exhibits shall

 9   be numbered consecutively beginning with the next number not used by plaintiff. Duplicate

10   documents shall not be listed twice. Once a party has identified an exhibit in the pretrial order, it

11   may be used by any party. Each set of exhibits shall be submitted in a three-ring binder with

12   appropriately numbered tabs.

13                                           PRIVACY POLICY

14           Under LCR 5.2(a), parties must redact the following information from documents and

15   exhibits before they are filed with the Court:

16       ∗ Dates of Birth – redact to the year of birth, unless deceased.
         ∗ Names of Minor Children – redact to the initials, unless deceased or currently over the
17         age of 18.
         ∗ Social Security or Taxpayer ID Numbers – redact in their entirety
18       ∗ Financial Accounting Information – redact to the last four digits.
         ∗ Passport Numbers and Driver License Numbers – redact in their entirety.
19
                                                SETTLEMENT
20
             The Court designates this case for mediation under LCR 39.1(c) and the parties are
21
     directed to follow through with the procedures set forth in that rule. If this case settles, plaintiff’s
22
     counsel shall notify Andy Quach at (206) 370-8421 or via e-mail at: Andy_Quach@
23
     wawd.uscourts.gov, as soon as possible. Pursuant to LCR 11(b), an attorney who fails to give the

     ORDER REVISING JURY TRIAL AND
     PRETRIAL DEADLINES - 3
           Case 2:20-cv-00767-RSM-BAT Document 13 Filed 02/03/21 Page 4 of 4




 1   Deputy Clerk prompt notice of settlement may be subject to such discipline as the Court deems

 2   appropriate.

 3          DATED this 3rd day of February, 2021.

 4

 5                                                      A
                                                        BRIAN A. TSUCHIDA
 6                                                      Chief United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER REVISING JURY TRIAL AND
     PRETRIAL DEADLINES - 4
